180 Conn. 211 (1980)
LAWRENCE C. PACK
v.
SYLVIA A. PACK
Supreme Court of Connecticut.
Argued February 7, 1980.
Decision released April 1, 1980.
COTTER, C. J., LOISELLE, BOGDANSKI, PETERS and PARSKEY, Js.
Stewart I. Edelstein, with whom, on the brief, was Richard L. Albrecht, for the appellant-appellee (plaintiff).
Robert A. Slavitt, with whom, on the brief, was A. D. Slavitt, for the appellee-appellant (defendant).
PER CURIAM.
In its judgment dissolving the marriage[1] the trial court entered certain alimony orders *212 including an order that after four years from the date of the decree, if the defendant is employed or is receiving benefits from unemployment payments, other labor related sources or Social Security, the plaintiff's periodic alimony payments shall be reduced to $125 per week. In his appeal[2] the plaintiff claims that the trial court abused its discretion in entering a future order without any evidence of the future financial circumstances of the party. This claim is without merit. The trial court had sufficient financial information before it upon which to base both its present and future alimony orders. In the event of a substantial change of circumstances both present and future alimony orders are ordinarily subject to modification. General Statutes § 46b-86. Sanchione v. Sanchione, 173 Conn. 397, 404, 378 A.2d 522 (1977).
There is no error.
NOTES
[1]  The original memorandum of decision, but not the judgment, omitted a statement dissolving the marriage. The omission has been corrected by an amended memorandum of decision made part of the record.
[2]  The defendant has not pursued her cross-appeal because the issues raised therein have become moot.